DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Applicant’s reply dated 12 September 2022 to the previous Office action dated 21 June 2022 is acknowledged. Pursuant to amendments therein, claims 42-43 and 45-59 are pending in the application.
The claim objection made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103  made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 42-43, 45-46, 48, and 51-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tirosh et al. (WO 2005/023274 A1; published 17 March 2005) in view of Fahim et al. (U.S. Patent No. 4,229,430; issued 21 October 1980; of record) and Riegel (US 2006/0216359 A1; published 28 September 2006; of record).
	Tirosh et al. discloses a method for treating a subject having an inflammatory disease or condition comprising administering to the subject selenium for at least one day (claim 1) wherein the selenium is selenium oxychloride (i.e., SeOCl2, an Eh-raising compound, an oxyhalogen compound) (claim 8) wherein the disease/condition is aphthous stomatitis (i.e., canker sores) (claim 11) wherein a dosage form includes a pharmaceutically acceptable carrier (claim 51) wherein administration may be oral, transmucosal, or transdermal (page 55 lines 22-27) wherein compositions include a therapeutically effective amount of active ingredient (page 59 lines 1-17) wherein administration is to humans (page 52 lines 14-19) wherein a dosage form is liquid (claim 61) wherein dosage may be once or more daily (page 59 lines 15-17).
	Tirosh et al. does not disclose zinc compound or essential oil as claimed.
	Fahim et al. discloses a method for treating oral canker sores comprising topically administering to oral tissues a therapeutically effective amount of a composition of a zinc salt and ascorbic acid (claim 9) wherein the zinc salt may be zinc chloride or zinc acetate (column 3 lines 54-65) wherein the composition normally includes a liquid pharmaceutical carrier such as water (column 4 lines 20-25).
Riegel discloses a topical preparation applied directly to canker sores comprising a flavoring agent such as peppermint oil (i.e., comprises menthol, an essential oil) (abstract) wherein canker sores afflict persons (i.e., humans) (paragraphs [0007], [0009]) wherein topical application should begin at the first signs of a lesion and continue until the lesion is completely eradicated (paragraph [0029]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tirosh et al., Fahim et al., and Riegel by combining the composition of Tirosh et al. with the composition of Fahim et al. and the peppermint oil of Riegel as discussed above to form a single liquid composition that is applied once daily to oral canker sores of a human subject, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to combine equivalents known for the same purpose (i.e., two compositions known for use as oral topical/transmucosal treatment of canker sores, such as the compositions of Tirosh et al. and Fahim et al.) per MPEP 2144.06(I), and in order to flavor such oral topical/transmucosal composition as suggested by Riegel.
	Regarding the recitation of concentration ranges as in claims 48 and 52, although Tirosh et al. and Fahim et al. do not disclose such concentration ranges, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the treatment effectiveness of the composition and method as discussed above by varying the concentrations of active agents selenium oxychloride and zinc acetate or zinc chloride therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  See Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").
	Regarding claims 51-52, although Tirosh et al. and Fahim et al. do not disclose pH ranges as claimed, Tirosh et al. and Fahim et al. disclose first component and second component as otherwise claimed and thus such components necessarily possess the same properties as the claimed components such as the claimed pH ranges, given that the chemicals therein are identical.

Claims 42-43, 45-46, and 48-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tirosh et al. in view of Fahim et al. and Riegel as applied to claims 42-43, 45-46, 48, and 51-58 above, and further in view of Lucenta (US 2011/0229419 A1; published 22 September 2011; filed 19 March 2010; of record).
	Tirosh et al., Fahim et al., and Riegel are relied upon as discussed above.
	Tirosh et al., Fahim et al., and Riegel do not disclose chlorine containing compound as in claims 49-50.
	Lucenta discloses a composition for applying to and treating oral canker sores comprising sodium chloride (abstract; claims 1, 10).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tirosh et al, Fahim et al., Riegel, and Lucenta by combining the compositions of Tirosh et al. in view of Fahim et al. and Riegel as discussed above and Lucenta as discussed above to form a single liquid composition that is applied once daily to oral canker sores of a human subject, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to combine equivalents known for the same purpose (i.e., two compositions known for use as oral topical/transmucosal treatment of canker sores) per MPEP 2144.06(I).
	Further regarding the recitation of concentration ranges as in claim 50, although Tirosh et al., Fahim et al., Riegel, and Lucenta do not disclose such concentration ranges, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the treatment effectiveness of the composition and method as discussed above by varying the concentrations of active agents sodium chloride and zinc acetate or zinc chloride therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.  See Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization").

Claims 42-43, 45-46, 48, and 51-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tirosh et al. in view of Fahim et al. and Riegel as applied to claims 42-43, 45-46, 48, and 51-58 above, and further in view of Schulman (U.S. Patent No. 5,503,822; issued 02 April 1996; of record).
	Tirosh et al., Fahim et al., and Riegel are relied upon as discussed above.
	Tirosh et al., Fahim et al., and Riegel do not disclose aloe vera as in claim 59.
	Schulman discloses a composition for applying to and treating oral aphthous ulcers (i.e., canker sores) comprising aloe vera (abstract; claim 1).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tirosh et al., Fahim et al., Riegel, and Schulman by combining the compositions of Tirosh et al. in view of Fahim et al. and Riegel as discussed above and Schulman as discussed above to form a single liquid composition that is applied once daily to oral canker sores of a human subject, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because it is prima facie obvious to combine equivalents known for the same purpose (i.e., two compositions known for use as oral topical/transmucosal treatment of canker sores) per MPEP 2144.06(I).

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections made in the previous Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art as cited above does not disclose sodium chlorite as claimed, in combination with all other claimed elements.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617